                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARY STEFFEY                                       :             CIVIL ACTION
                             Plaintiff,            :
                                                   :             No. 18-1182
                     v.                            :
                                                   :
AGORA CYBER CHARTER SCHOOL,                        :
DEBORAH WEINSTEIN, and                             :
REGINA COUNCIL                                     :
                    Defendants.                    :


MCHUGH, J.                                                                December 19, 2018


                                           ORDER

       This 19th day of December, 2018, upon consideration of Defendants’ Motion to Dismiss

Plaintiff’s Amended Complaint, Plaintiff’s Response, and Defendants’ Reply, and for the reasons

stated in my accompanying memorandum, it is hereby ORDERED that the Defendant’s Motion

is GRANTED.



                                                         /s/ Gerald Austin McHugh
                                                   United States District Judge




                                              1
